                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                             CIVIL ACTION NO: 5:19-CV-327-FL

MANUEL TORRES,                          )
                                        )
               Plaintiff,               )
                                        )
        v.                              )
                                                          REPORT OF THE PARTIES’
                                        )
                                                            PLANNING MEETING
TRACY LYNN CARTER, in his official      )
                                                              Fed. R. Civ. P. 26(f)
capacity as Lee County Sheriff; TOWN OF )
APEX, NORTH CAROLINA; TOWN OF )
SILER CITY, NORTH CAROLINA,             )
                                        )
               Defendants.              )

        1.     Pursuant to Fed. R. Civ. P. 26(f) and Local Civil Rule 26.1(e), a Rule 26(f)
conference was held by telephone on October 25, 2019, and was attended by Charlotte Cover,
Tyler Brooks and Jonathan Gibbs, attorneys for Plaintiff Manuel Torres (“Plaintiff”); Katie
Barber-Jones, attorney for Defendant Town of Siler City (“Siler City”); Brad Wood, attorney for
Defendant Tracy Lynn Carter (“Carter”), in his official capacity as Lee County Sheriff; and Paul
Holscher and Janean Dunn, attorneys for Defendant Town of Apex (“Apex”). As a result, the
parties hereby file this Report of the Parties’ Planning Meeting.

       2.      Initial Disclosures. The parties will complete the initial disclosures required by
Rule 26(a)(1) by November 8, 2019.

       3.      Discovery Plan. The parties propose the following discovery plan:

               (a)   Scope of Discovery. Discovery will be needed on the following subjects:
                     (1) Plaintiff’s allegations as set forth in the Complaint [DE # 1]; (2) the
                     alleged damages sought by Plaintiff and any efforts to mitigate those
                     damages; (3) the Answer To Plaintiff’s Complaint By Tracy Lynn Carter [DE # 7]
                     and the defenses as set forth therein; (4) the Answer of Defendant Town of Siler
                     City [DE # 16] and the defenses set forth therein; (5) Defendant Town of
                     Apex’s Answer to Plaintiff’s Complaint and Affirmative Defenses [DE # 15] and
                     the defenses set forth therein; (6) any other defenses that may become
                     applicable during discovery; (7) all other issues raised by the pleadings; (8)
                     any expert disclosures; and (9) any nonprivileged matter that is relevant to
                     any party’s claim or defense and proportional to the needs of the case
                     pursuant to Fed. R. Civ. P. 26(b)(1).




            Case 5:19-cv-00327-FL Document 20 Filed 10/31/19 Page 1 of 8
   (b)   Dates to Commence and Complete Discovery. The parties have
         considered their separate commitments and the relevant holidays and agree
         that discovery shall commence on November 18, 2019, and that the date
         for the completion of all discovery (general and expert) is May 15, 2020.

   (c)   Maximum number of interrogatories and requests for production of
         documents. Each Defendant shall be limited to 25 interrogatories
         (including subparts) and 25 requests for production of documents
         (including subparts). The Plaintiff shall be limited to 25 interrogatories
         (including subparts) and 25 requests for production of documents
         (including subparts) per each Defendant.

   (d)   Maximum number of requests for admission. Each Defendant shall be
         limited to 25 requests for admission. The Plaintiff shall be limited to 25
         requests for admission per each Defendant.

   (e)   Maximum number of depositions by each party. The Plaintiff shall
         have a total of seven (7) depositions, including any experts named by
         Defendants. The Defendants shall have a total of seven (7) depositions,
         including any experts named by the Plaintiff.

   (f)   Limits on the length of depositions. All depositions shall be limited to
         one (1) day of seven (7) hours of testimony, unless extended by agreement
         of the parties or by a Court Order. The Plaintiff and Defendants shall make
         each retained expert witnesses available for deposition as soon as possible
         after submission of the expert’s report.

   (g)   Expert Reports. Disclosures required by Federal Rule of Civil Procedure
         26(a)(2), including reports from retained experts, shall be served by the
         party with the burden of proof and the party without the burden of proof
         by February 28, 2020. Disclosures and reports by any rebuttal experts shall
         be served by April 15, 2020.

         The parties shall serve any objections to such disclosures, other than
         objections pursuant to Federal Rules of Evidence 702, 703, or 705, Daubert
         v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co.
         v. Carmichael, 526 U.S. 137 (1999) or similar case law, within 14 days after
         service of the disclosures upon them. These objections should be confined
         to technical objections related to the sufficiency of the written expert
         disclosures (e.g., whether all of the information required by Rule 26(a)(2)
         has been provided, such as lists of prior testimony and publications). These
         objections need not extend to the admissibility of the expert’s proposed
         testimony. If such technical objections are served, counsel shall confer or
         make a reasonable effort to confer before filing any motion based on those
         objections.



                          Page 2
Case 5:19-cv-00327-FL Document 20 Filed 10/31/19 Page 2 of 8
   (h)        Dates for supplementations under Rule 26(e). Supplementations under
              Rule 26(e) are due as required by Rule 26(e).

   (i)        Disclosure, discovery, and preservation of electronically stored
              information. The parties have discussed that this lawsuit could involve the
              discovery of electronically stored information and report to the Court the
              following:

         i.    Relevant Information. Discovery may include discovery of any
               electronically stored information that becomes evident or known during
               the discovery period that may be relevant to a claim or defense at issue
               and that would fall within the scope of Fed. R. Civ. P. 26 for discovery
               purposes. However, as set forth in Fed. R. Civ. P. 26(b)(2)(B), a party
               need not provide discovery of electronically stored information from
               sources that the party identifies as not reasonably accessible because of
               undue burden or cost. On a motion to compel discovery or for a
               protective order, the party from whom discovery is sought must show
               that the information is not reasonably accessible because of undue burden
               or cost. If that showing is made, the Court may nonetheless order
               discovery from such sources if the requesting party shows good cause,
               considering the limitations of Fed. R. Civ. P. 26(b)(2)(C). The Court may
               specify conditions for the discovery.

     ii.       Form of Production/ Preservation. The parties agree that the
               aforementioned discoverable electronically stored information will be
               produced, to the extent practicable, in either searchable pdf or native file
               format. The parties will produce Microsoft Excel spreadsheets, audio and
               video files, database files or other files that cannot be reasonably and
               accurately converted to a pdf image file, in native format. All other
               electronic documents may be produced as pdf image files. Documents
               containing metadata that are originally produced in pdf format will be
               produced in native format at the specific subsequent written request of
               another party, subject to the producing party’s right to object to
               producing that document in native format. Any such request shall
               identify with particularity the specific document sought in native format.
               The parties further agree that they will undertake good faith efforts to
               identify relevant and responsive electronically stored information.

   (j)        Issues Related to Claims of Privilege or Trial Preparation Material.

         i.    Inadvertent Production of Privileged Materials (“clawback
               agreement”) Confidentiality Concerns. The parties have discussed
               certain issues related to claims of privilege and protection of trial-
               preparation material and have agreed upon a procedure to assert such
               claims after an inadvertent production of privileged or trial-preparation
               materials. The parties agree that an inadvertent disclosure of privileged or

                          Page 3
Case 5:19-cv-00327-FL Document 20 Filed 10/31/19 Page 3 of 8
                 trial-preparation materials (absent a clear indication of the intent to waive
                 such privilege or protection), including but not limited to metadata and
                 other such information, shall not be deemed a waiver or forfeiture of such
                 privilege or protection provided that the party making the production or
                 disclosure promptly identifies any such documents and/or metadata
                 mistakenly produced after discovery of the inadvertent production. The
                 parties further agree that, upon request, any such mistakenly-produced
                 documents/metadata shall be returned. In the event of a dispute over use
                 of any privileged materials, the receiving party must sequester or destroy
                 all copies, and may not use or disseminate the information contained
                 therein until such time as the dispute over the claim of privilege is
                 resolved by the Court.

          ii.    Privilege Logs. For any claim of privilege made pursuant to Rule
                 26(b)(5)(A), any communications made between a party and its counsel of
                 record, and trial materials prepared by a party for its counsel of record, are
                 not required to be documented in a privilege log.

4.      Other Matters.
        (a) The parties do not request a conference with the court before entry of the
            scheduling order.

        (b)     Pretrial Conference. The parties request that a pretrial conference be held
                15 days prior to the trial date.

        (c)     Plaintiff’s Amending of Pleadings. Plaintiff shall be allowed until
                November 7, 2019, to join additional parties and/or to amend the
                pleadings. After this date, the Court will consider, inter alia, whether the
                granting of leave would delay trial.

        (d)     Defendants’ Amending of Pleadings. Defendants shall be allowed until
                November 21, 2019, to join additional parties and/or to amend the
                pleadings. After this date, the Court will consider, inter alia, whether the
                granting of leave would delay trial.

        (e)     Dispositive Motions. All potentially dispositive motions should be filed by
                the moving party by June 15, 2020, or within thirty (30) days following the
                end of the discovery period, whichever is later.

        (f)     Prospects for Settlement. The parties are currently exploring the
                possibility of early resolution through informal settlement negotiations.

        (g)     Mediation. Mediation should be conducted late in the discovery period,
                the exact date to be set by the mediator after consultation with the parties.
                The parties have proposed Denise Cline to serve as mediator.



                               Page 4
     Case 5:19-cv-00327-FL Document 20 Filed 10/31/19 Page 4 of 8
             (h)   Witness Lists/ Exhibits. Final lists of witnesses and exhibits under Rule
                   26(a)(3) are due from Plaintiff by 45 days before trial and from Defendant
                   by 30 days before trial.

             (i)   Objections Pursuant to Rule 26(a)(3). Objections under Rule 26(a)(3)
                   shall be made within 14 days of designation of the final lists of witnesses
                   and exhibits.

             (j)   Length of Trial. A jury trial has been demanded. If the case is ultimately
                   tried, trial is expected to take approximately three (3) days.

             (k)   The parties have discussed the special procedures for managing this case,
                   including reference of the case to a magistrate judge on consent of the
                   parties. The parties do not consent to Magistrate Judge jurisdiction.

             (l)   Motions in Limine. Unless otherwise ordered by the Court, the parties
                   propose that all motions in limine shall be filed no later than seven (7) days
                   prior to the pretrial conference.

             (m) Confidential Information. The parties have discussed certain issues
                 relating to the disclosure of documents and information, which may be
                 confidential information, and proposes that the parties file a mutually
                 agreeable protective order pursuant to Fed. R. Civ. P. 26(c). The parties
                 propose that they reserve the right to move for a protective order with
                 regard to any subject of discovery, including but not limited to the subjects
                 listed above.

      Respectfully submitted, this the 31st day of October, 2019.

LAW OFFICE OF B. TYLER BROOKS,                     JACKSON LEWIS P.C.
PLLC

BY:   /s/ B. Tyler Brooks               BY: /s/ Paul S. Holscher
      BRENNAN TYLER BROOKS                   PAUL S. HOLSCHER
      N. C. State Bar No. 37604              N.C. State Bar No. 33991
      4050 Yellowfield Way                   JANEAN B. DUNN
      Cary, NC 27518                         N.C. State Bar No. 50071
      Email: btb@btylerbrookslawyer.com      Attorneys for Defendant Town of Apex
                                            3737 Glenwood Avenue, Suite 450
      JONATHAN D. GIBBS                     Raleigh, NC 27612
      Gibbs & Associates Law Firm, LLC      Telephone: (919) 760-6460
      9398 Thornberry Court                 Facsimile: (919) 760-6461
      Mason, OH 45040                       Email: Paul.Holscher@jacksonlewis.com
      Telephone: 513-637-5545               Email: Janean.Dunn@jacksonlewis.com
      Email: jgibbs@gibbs-lawfirm.com
      Attorneys for Plaintiff

                                   Page 5
         Case 5:19-cv-00327-FL Document 20 Filed 10/31/19 Page 5 of 8
                           HARTZOG LAW GROUP LLP


                     BY:   /s/ Katie Weaver Hartzog
                           KATIE WEAVER HARTZOG
                           N.C. State Bar No. 32989
                           Email: khartzog@jhartzoglawgroup.com
                           KATHERINE BARBER-JONES
                           State Bar No. 44197
                           Email: kbarber-jones@hartzoglawgroup.com
                           1903 N. Harrison Avenue, Suite 200
                           Cary, NC 27513
                           Attorneys for Defendant Town of Siler City


                           WOMBLE BOND DICKINSON (US) LLP


                     BY:   /s/ Bradley O. Wood
                           BRADLEY O. WOOD
                           N.C. State Bar No. 22392
                           One West Fourth Street
                           Winston-Salem, NC 27101
                           Telephone: (336) 728-7012
                           Facsimile: (336) 726-6913
                           E-mail: Brad.Wood@wbd-us.com
                           Attorney for Defendant Tracy Lynn Carter




                          Page 6
Case 5:19-cv-00327-FL Document 20 Filed 10/31/19 Page 6 of 8
                      IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                          CIVIL ACTION NO: 5:19-CV-327-FL

MANUEL TORRES,                          )
                                        )
               Plaintiff,               )
                                        )
        v.                              )
                                        )                        CERTIFICATE OF
TRACY LYNN CARTER, in his official      )                           SERVICE
capacity as Lee County Sheriff; TOWN OF )
APEX, NORTH CAROLINA; TOWN OF )
SILER CITY, NORTH CAROLINA,             )
                                        )
               Defendants.              )

        The undersigned certifies that on October 31, 2019, the foregoing Report of the Parties’
Planning Meeting was electronically filed with the Clerk of the Court, using the Court’s CM/ECF
electronic service system, which will send notification of such filing as follows:

                                   Brennan Tyler Brooks
                             Law Office of B. Tyler Brooks, PLLC
                                   4050 Yellowfield Way
                                       Cary, NC 27518
                                btb@btylerbrookslawyer.com

                                     Jonathan D. Gibbs
                              Gibbs & Associates Law Firm, LLC
                                   9398 Thornberry Court
                                     Mason, OH 45040
                                 jgibbs@gibbs-lawfirm.com
                                     Attorneys for Plaintiff

                                     Katie Weaver Hartzog
                                    Katherine Barber-Jones
                                   Hartzog Law Group, LLP
                              1903 N. Harrison Avenue, Suite 200
                                         Cary, NC 27513
                               khartzog@hartzoglawgroup.com
                             kbarber-jones@hartzoglawgroup.com
                             Attorneys for Defendant Town of Siler City




                                    Page 7
          Case 5:19-cv-00327-FL Document 20 Filed 10/31/19 Page 7 of 8
                                       Bradley O. Wood
                            Womble Bond Dickinson (US) LLP
                                   One West Fourth Street
                                 Winston-Salem, NC 27101
                                  Brad.Wood@wbd-us.com
                            Attorney for Defendant Tracy Lynn Carter

                                                   JACKSON LEWIS P.C.


                                              BY: /s/ Paul S. Holscher
                                                   PAUL S. HOLSCHER
                                                   N.C. State Bar No. 33991
                                                   JANEAN B. DUNN
                                                   N.C. State Bar No. 50071
                                                   Jackson Lewis P.C.
                                                   Attorneys for Defendant Town of Apex
                                                  3737 Glenwood Avenue, Suite 450
                                                  Raleigh, NC 27612
                                                  Telephone: (919) 760-6460
                                                  Facsimile: (919) 760-6461
                                                  E-mail: Paul.Holscher@jacksonlewis.com
                                                  E-mail: Janean.Dunn@jacksonlewis.com


4818-7208-9770, v. 2




                                       Page 8
             Case 5:19-cv-00327-FL Document 20 Filed 10/31/19 Page 8 of 8
